DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-20 are pending.
Claims 1-20 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubio et al., US 2003/0143308 A1 (hereinafter Rubio ‘308); in view of Rubio et al., US 2016/0175845 A1 (hereinafter Rubio ‘845). 
Regarding claim 1: Rubio ‘308 discloses a method comprising the following steps: 
(a) moisturizing a first maize kernel or a portion of a second maize kernel to produce a moisturized first maize kernel or a moisturized portion
Rubio ‘308 discloses a maize kernel (para 0018). 
Rubio ‘308 discloses an aqueous suspension comprising corn (para 0018). Rubio ‘308’s aqueous suspension comprising corn is encompassed within the breadth of moisturizing a first maize kernel or a portion of a second maize kernel. 
Alternatively, Rubio ‘308 discloses moistening (spray with water, para 0019). Rubio ‘308’s spraying with water is encompassed within the breadth of moisturizing a first maize kernel or a portion of a second maize kernel. 
(b) tempering the moisturized first maize kernel or the moisturized portion, using a conditioner, to produce a tempered first maize kernel or a tempered portion; (c) after the step (b), receiving, in a cooker and from the conditioner, the tempered first maize kernel or the tempered portion; and (d) steaming, using the cooker, the tempered first maize kernel or the tempered portion.
Rubio ‘308 does not disclose using a conditioner to temper the moisturized first maize kernel or the moisturized portion. 
Rubio ‘845 is drawn to a water saving and energy saving process the continuous production of flour (abstract). Rubio ‘845 discloses moistening grain to product a moistened grain (sprayed with water, para 0023). Rubio ‘845 discloses the moistened grain (wet grain kernel) is then fed to a conditioner (preconditioner, #2), wherein the soaked kernel is tempered (para 0026). Rubio ‘845 discloses tempering allows the water to transfer evenly among the grains and to be adsorbed and infused into the outer layers of the grain (para 0026). Rubio ‘845 discloses receiving, in a cooker (steam blancher, #6, para 0029) and from the conditioner (preconditioner, #2), the tempered first maize kernel or the tempered portion. Rubio ‘845 discloses steaming (para 0027), using the cooker (steam blancher, #6, para 0029), the tempered first maize kernel or the tempered portion. Rubio ‘845 discloses the process is water saving and energy saving (para 0002). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to conduct the steps of tempering the moisturized grain, using a conditioner, to produce a tempered grain; after the tempering, receiving, in a cooker and from the conditioner, the tempered grain; and steaming, using the cooker, the tempered grain, as taught in Rubio ‘845, the moistened grain, as taught in Rubio ‘308, to obtain a method comprising steps of tempering the moisturized first maize kernel or the moisturized portion, using a conditioner, to produce a tempered first maize kernel or a tempered portion; after the tempering, receiving, in a cooker and from the conditioner, the tempered first maize kernel or the tempered portion; and steaming, using the cooker, the tempered first maize kernel or the tempered portion. One of ordinary skill in the art at the time the invention was filed would have been motivated to temper the moistened grain because tempering allows the water to transfer evenly among the grains and to be adsorbed and infused into the outer layers of the grain (Rubio ‘845, para 0026). One of ordinary skill in the art at the time the invention was filed would have been motivated to after the tempering, receiving, in a cooker and from the conditioner, the tempered grain; and steaming, using the cooker, the tempered grain because the process is water saving and energy saving (para 0002). 
Regarding claim 2: Rubio ‘308 discloses a maize kernel (para 0018). The combination of Rubio ‘308 and Rubio ‘845 suggests the first maize kernel is moisturized in the step (a), the moisturized first maize kernel is tempered in the step (b), the tempered first maize kernel is received at the step (c), and the tempered first maize kernel is steamed at the step (d). See rejection of claim 1 above for detailed explanation of steps (a), (b), and (c). 
Rubio ‘845 discloses tempering for about 10 to 60 minutes (para 00026). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 3: Rubio ‘845 discloses steaming for a time period of about 1 to 20 minutes and preferably for about 5 to 10 minutes (para 0029). 
Regarding claim 4: Claim 4 depends from claim 1. Claim 1 is in the form of a Markush group (moisturizing a first maize kernel or a portion of a second maize kernel). Claim 4 represents a further limitation of the alternative elements of claim 1. In the present case, Rubio ‘308 discloses a maize kernel (para 0018). As such, it is not required that the prior art meet the further limitation of the non-selected alternative limitations (i.e., portion of the second maize kernel) via subsequent dependent claims.
Regarding claim 5: Claim 5 depends from claims 1 and 4. Claim 1 is in the form of a Markush group (moisturizing a first maize kernel or a portion of a second maize kernel). Claims 4 and 5 represent a further limitation of the alternative elements of claim 1. In the present case, Rubio ‘308 discloses a maize kernel (para 0018). As such, it is not required that the prior art meet the further limitation of the non-selected alternative limitations (i.e., portion of the second maize kernel) via subsequent dependent claims.
Regarding claim 11: Claim 11 depends from claim 1. Claim 1 is in the form of a Markush group (moisturizing a first maize kernel or a portion of a second maize kernel). Claim 11 represents a further limitation of the alternative elements of claim 1. In the present case, Rubio ‘308 discloses a maize kernel (para 0018). As such, it is not required that the prior art meet the further limitation of the non-selected alternative limitations (i.e., portion of the second maize kernel) via subsequent dependent claims.
Regarding claim 12: Claim 12 depends from claim 1. Claim 1 is in the form of a Markush group (moisturizing a first maize kernel or a portion of a second maize kernel). Claim 12 represents a further limitation of the alternative elements of claim 1. In the present case, Rubio ‘308 discloses a maize kernel (para 0018). As such, it is not required that the prior art meet the further limitation of the non-selected alternative limitations (i.e., portion of the second maize kernel) via subsequent dependent claims.

Claims 6-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubio et al., US 2003/0143308 A1 (hereinafter Rubio ‘308); in view of Rubio et al., US 2016/0175845 A1 (hereinafter Rubio ‘845); as applied to claims 1-5, 11, and 12 above, and in further view of Rubio, US 4,312,892 A (hereinafter Rubio ‘892). 
Rubio ‘308 in view of Rubio ‘845 is relied on as above. 
Regarding claim 6: Rubio ‘308 discloses a maize kernel (para 0018). The combination of Rubio ‘308 and Rubio ‘845 suggests the first maize kernel is moisturized in the step (a), the moisturized first maize kernel is tempered in the step (b), the tempered first maize kernel is received at the step (c), and the tempered first maize kernel is steamed at the step (d). See rejection of claim 1 above for detailed explanation of steps (a), (b), and (c). Rubio ‘845 discloses tempering the steamed kernel (para 0031). 
Rubio ‘845 discloses tempering for about 10 to 60 minutes (para 00026). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Rubio ‘308 discloses a corn and lime mixture into which hot water recycled from the washer 2 is introduced to form an aqueous suspension (para 0018). 
Rubio ‘308 does not disclose the corn is sprayed with lime solution. 
Rubio ‘892 is drawn to processing grain, such as corn (abstract). Rubio ‘892 discloses spraying corn with lime-bearing water to moisturize the corn (col. 2, ln. 6-8). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute moisturizing corn with a lime solution, as taught in Rubio ‘308, wherein the corn is moisturized with a lime solution via spraying, as taught in Rubio ‘892, to obtain a method comprising a step of spraying the first maize kernel with a lime solution. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of moistening the corn with a lime solution. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Regarding claim 7: Rubio ‘892 discloses spraying for 5-15 minutes (col. 2, ln. 9). 
Regarding claim 8: Rubio ‘308 in view of Rubio ‘845 and Rubio ‘892 does not disclose the concentration of lime in the solution. 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, Rubio ‘308 and Rubio ‘892 disclose the conventional nature of contacting corn with lime solution. Therefore, the concentration of lime in the solution represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 9: Rubio ‘308 discloses grinding a first portion of the tempered first maize kernel produced by the step (e) (para 0021) into a fine-ground dough material (flour, para 0026). Rubio ‘308 discloses grinding a second portion of the tempered first maize kernel produced by the step (e) into a coarse-ground dough material, wherein the first portion is different from the second portion (secondary mill, #15, para 0027). Rubio ‘308 discloses cooling the ground dough material (cooler, #10, para 0025). Rubio ‘308 discloses cooling the ground dough material reduces moisture content (para 0025). 
Rubio ‘308 in view of Rubio ‘845 and Rubio ‘892 does not disclose cooling the course-ground dough material produced by the step (g). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to cool the course-ground dough material produced by the step (g) because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). In the present case, Rubio ‘308 discloses cooling the ground dough material (cooler, #10, para 0025). Rubio ‘308 discloses cooling the ground dough material reduces moisture content (para 0025). As such, conducting cooling represents the repeating of known steps to obtain a desired result, i.e., moisture content. One of ordinary skill in the art at the time the invention was filed would have been motivated to cool the ground dough material because it reduces moisture content (Rubio ‘308, para 0025).
(i) mixing the cooled fine-ground dough material and the cooled course-ground dough material to form a lime-cooked masa.
Rubio ‘308 discloses the coarse grind material (fig 1) is milled (#15) and recycled to a sifter (#13). The recycling of the coarse grind material is encompassed within the breadth of mixing the cooled fine-ground dough material and the cooled course-ground dough material. 
Rubio ‘308 discloses a lime-cooked masa dough material (corn flour, para 0027). 
Regarding claim 10: Rubio ‘308 discloses crushing the tempered maize kernel (mill, para 0021) produced by the step (e) to produce a course-ground kernel portion (coarse grind material, fig 1); (k) grinding the course-ground kernel portion into a dough material (secondary mill, #15, para 0027); and (m) mixing the dough material to form a lime-cooked masa (corn flour, para 0027).
Rubio ‘308 in view of Rubio ‘845 and Rubio ‘892 does not disclose cooling the dough material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to cool the course-ground dough material produced by the step (g) because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). In the present case, Rubio ‘308 discloses cooling the ground dough material (cooler, #10, para 0025). Rubio ‘308 discloses cooling the ground dough material reduces moisture content (para 0025). As such, conducting cooling represents the repeating of known steps to obtain a desired result, i.e., moisture content. One of ordinary skill in the art at the time the invention was filed would have been motivated to cool the ground dough material because it reduces moisture content (Rubio ‘308, para 0025).
Regarding claim 17: Rubio ‘308 in view of Rubio ‘845 and  Rubio ‘892 discloses a method having the following steps:
(a) moisturizing a maize kernel to produce a moisturized maize kernel, wherein the step (a) comprises spraying the maize kernel with a lime solution;
Rubio ‘308 discloses moisturizing a maize kernel. See rejection of claim 1 above for detailed explanation. Rubio ‘308 discloses a corn and lime mixture into which hot water recycled from the washer 2 is introduced to form an aqueous suspension (para 0018). Rubio ‘892 is drawn to processing grain, such as corn (abstract). Rubio ‘892 discloses spraying corn with lime-bearing water to moisturize the corn (col. 2, ln. 6-8). The reasoning to combine the references is relied on as above. 
(b) tempering the moisturized maize kernel, using a conditioner, to produce a tempered maize kernel
Rubio ‘845 discloses the moistened grain (wet grain kernel) is then fed to a conditioner (preconditioner, #2), wherein the soaked kernel is tempered (para 0026). 
(c) after the step (b), receiving, by a cooker and from the conditioner, the tempered maize kernel
Rubio ‘845 discloses receiving, in a cooker (steam blancher, #6, para 0029) and from the conditioner (preconditioner, #2), the tempered first maize kernel or the tempered portion. 
(d) steaming, using the cooker, the tempered maize kernel
Rubio ‘845 discloses steaming (para 0027), using the cooker (steam blancher, #6, para 0029), the tempered first maize kernel or the tempered portion.
(e) tempering the steamed maize kernel produced by the step (d)
Rubio ‘845 discloses tempering the steamed maize kernel (para 0045).

Regarding claim 18: Rubio ‘892 discloses spraying for 5-15 minutes (col. 2, ln. 9).
Rubio ‘308 in view of Rubio ‘845 and Rubio ‘892 does not disclose the concentration of lime in the solution. 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, Rubio ‘308 and Rubio ‘892 disclose the conventional nature of contacting corn with lime solution. Therefore, the concentration of lime in the solution represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 19: Rubio ‘308 discloses grinding a first portion of the tempered first maize kernel produced by the step (e) (para 0021) into a fine-ground dough material (flour, para 0026). Rubio ‘308 discloses grinding a second portion of the tempered first maize kernel produced by the step (e) into a coarse-ground dough material, wherein the first portion is different from the second portion (secondary mill, #15, para 0027). Rubio ‘308 discloses cooling the ground dough material (cooler, #10, para 0025). Rubio ‘308 discloses cooling the ground dough material reduces moisture content (para 0025). 
Rubio ‘308 in view of Rubio ‘845 and Rubio ‘892 does not disclose cooling the course-ground dough material produced by the step (g). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to cool the course-ground dough material produced by the step (g) because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). In the present case, Rubio ‘308 discloses cooling the ground dough material (cooler, #10, para 0025). Rubio ‘308 discloses cooling the ground dough material reduces moisture content (para 0025). As such, conducting cooling represents the repeating of known steps to obtain a desired result, i.e., moisture content. One of ordinary skill in the art at the time the invention was filed would have been motivated to cool the ground dough material because it reduces moisture content (Rubio ‘308, para 0025).
(i) mixing the cooled fine-ground dough material and the cooled course-ground dough material to form a lime-cooked masa.
Rubio ‘308 discloses the coarse grind material (fig 1) is milled (#15) and recycled to a sifter (#13). The recycling of the coarse grind material is encompassed within the breadth of mixing the cooled fine-ground dough material and the cooled course-ground dough material. 
Rubio ‘308 discloses a lime-cooked masa dough material (corn flour, para 0027). 
Regarding claim 20: Rubio ‘308 discloses crushing the tempered maize kernel (mill, para 0021) produced by the step (e) to produce a course-ground kernel portion (coarse grind material, fig 1); (l) grinding the course-ground kernel portion into a dough material (secondary mill, #15, para 0027); and (n) mixing the dough material to form a lime-cooked masa (corn flour, para 0027).
Rubio ‘308 in view of Rubio ‘845 and Rubio ‘892 does not disclose cooling the dough material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to cool the course-ground dough material produced by the step (g) because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). In the present case, Rubio ‘308 discloses cooling the ground dough material (cooler, #10, para 0025). Rubio ‘308 discloses cooling the ground dough material reduces moisture content (para 0025). As such, conducting cooling represents the repeating of known steps to obtain a desired result, i.e., moisture content. One of ordinary skill in the art at the time the invention was filed would have been motivated to cool the ground dough material because it reduces moisture content (Rubio ‘308, para 0025).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubio et al., US 2007/0148318 A1 (hereinafter Rubio ‘318); in view of Rubio et al., US 2016/0175845 A1 (hereinafter Rubio ‘845).
Regarding claim 13: Rubio ‘318 discloses a method (para 0023). 
(a) moisturizing a maize kernel
Rubio ‘318 discloses moisturizing a maize kernel (para 0024). 
(b) tempering the moisturized maize kernel produced by the step (a);
Rubio ‘318 discloses applying water “during 1 to 3 minutes to uniformly wet and soften the bran, germ and endosperm fractions” (para 0024). 
applying water “during 1 to 3 minutes to uniformly wet and soften the bran, germ and endosperm fractions” is encompassed within the breadth of “tempering”. 
(c) polishing/dehulling the tempered maize kernel produced by the step (b) to yield a first portion of the maize kernel
Rubio ‘318’s disclosure of next directing to a sifter 3 with an associated aspirator wherein three fractions are separated namely, the small finer grind (para 0026) is encompassed within the breadth of “polishing/dehulling”. 
(d) moisturizing the first portion of the maize kernel to produce a first moisturized portion
Rubio ‘318 discloses heating and moisturizing a first portion (para 0028). 
(e) tempering the first moisturized portion, using a conditioner, to produce a first tempered portion
Rubio ‘318 discloses tempering the first moisturized portion, using a conditioner (para 0029). 
(f) after the step (e), receiving, in a cooker and from the conditioner, the first tempered portion; and (g) steaming, using the cooker, the first tempered portion
Rubio ‘318 does not disclose steaming in a cooker. 
Rubio ‘845 is drawn to a water saving and energy saving process the continuous production of flour (abstract). Rubio ‘845 discloses moistening grain to product a moistened grain (sprayed with water, para 0023). Rubio ‘845 discloses the moistened grain (wet grain kernel) is then fed to a conditioner (preconditioner, #2), wherein the soaked kernel is tempered (para 0026). Rubio ‘845 discloses tempering allows the water to transfer evenly among the grains and to be adsorbed and infused into the outer layers of the grain (para 0026). Rubio ‘845 discloses receiving, in a cooker (steam blancher, #6, para 0029) and from the conditioner (preconditioner, #2), the tempered first maize kernel or the tempered portion. Rubio ‘845 discloses steaming (para 0027), using the cooker (steam blancher, #6, para 0029), the tempered first maize kernel or the tempered portion. Rubio ‘845 discloses the process is water saving and energy saving (para 0002). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to conduct the steps of tempering the moisturized grain, using a conditioner, to produce a tempered grain; after the tempering, receiving, in a cooker and from the conditioner, the tempered grain; and steaming, using the cooker, the tempered grain, as taught in Rubio ‘845, the moistened portion, as taught in Rubio ‘318, to obtain a method comprising steps of receiving, in a cooker and from the conditioner, the first tempered portion; and steaming, using the cooker, the first tempered portion. One of ordinary skill in the art at the time the invention was filed would have been motivated to after the tempering, receiving, in a cooker, and steaming, using the cooker, the tempered grain because the process is water saving and energy saving (para 0002). 
Regarding claim 14: Rubio ‘318 discloses a fine maize fraction (fine grind, para 0032). With respect to the steps of “receiving, in the cooker, the fine maize fraction; and wherein the fine maize fraction is steamed in the cooker with the first tempered portion during the step (g)”: Rubio ‘318 does not disclose “receiving, in the cooker, the fine maize fraction; and wherein the fine maize fraction is steamed in the cooker with the first tempered portion during the step (g)”. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to cool the course-ground dough material produced by the step (g) because it has been held that repeating known steps to obtain a desired result is not inventive. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330-31; 92 USPQ2d 1849 (Fed. Cir. 2009) (finding obvious a claimed invention that required performance of three steps known in the prior art, followed by repetition of those steps until a desired result was obtained). Additionally, the selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04 IV C. In the present case, Rubio ‘318 discloses fine grind. Rubio ‘845 discloses steaming in a cooker. As such, repeating the steps and/or altering the order of the steps is prima facie obvious. 
Regarding claim 15: Rubio ‘318 discloses a first tempered portion that comprises a coarse fraction with a tip cap component (corn bran, fig 1, para 0026). 
Regarding claim 16: Rubio ‘318 discloses adding lime to the first tempered portion (para 0027). Rubio ‘318 discloses lime powder (para 0021). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,912,320 B2. 
‘320 claims (a) moisturizing a maize kernel (adding water to maize kernel, claim 1); (b) tempering the moisturized maize kernel produced by the step (a) (conditioning, using a first conditioner, the maize kernel for a first predetermined amount of time to cause moisture absorption to within a first predetermined range, claim 1); (c) polishing/dehulling the tempered maize kernel produced by the step (b) to yield a first portion of the maize kernel (polishing/dehulling, using a polisher/dehuller, claim 1); and (d) moisturizing the first portion of the maize kernel to produce a first moisturized portion (adding water to the purified coarse fraction, claim 2); (e) tempering the first moisturized portion, using a conditioner, to produce a first tempered portion (conditioned for the third predetermined amount of time, claim 3); and (f) after the step (e), receiving, in a cooker and from the conditioner, the first tempered portion (cooking, using a cooker, the purified coarse fraction from the first separator, the tip cap from the second separator, claim 1); (g) steaming, using the cooker, the first tempered portion (in an environment of steam, claim 1). 
Regarding claim 14: ‘320 claims step (c) also yields a second portion of the maize kernel, wherein the second portion comprises a fine maize fraction (using a polisher/dehuller, the maize kernel from the first conditioner to yield a fine fraction and a coarse fraction, claim 1); wherein the method further comprises receiving, in the cooker, the fine maize fraction (claim 1); and wherein the fine maize fraction is steamed in the cooker with the first tempered portion during the step (g) (claim 1). 
Regarding claim 15: ‘320 claims the first tempered portion comprises a coarse fraction and a tip cap component (claim 1).
Regarding claim 16: ‘320 claims adding lime powder to the first tempered portion (claim 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619